Citation Nr: 0726117	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent prior to 
May 8, 2006, and in excess of 70 percent thereafter.

2.	Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In a March 2003 rating decision, the RO 
granted service connection for bilateral hearing loss and 
PTSD, assigned noncompensable and 30 percent disability 
ratings, respectively.  Subsequently, in a March 2004 rating 
decision, the RO awarded a 50 percent rating for the 
veteran's service connected PTSD and, in April 2007, a 70 
percent rating was assigned, effective from May 8, 2006.  

In October 2006, the Board remanded the veteran's claims to 
the RO for further development.  At that time, the Board 
noted that there appeared to be some confusion as to whether 
the veteran wished to testify during a personal hearing at 
the RO or at a hearing before a Veterans Law Judge or not at 
all.  Although the veteran and his representative both 
received a copy of the Remand, nothing in any of their 
subsequent communications to the RO or the Board including in 
May 2007 when the veteran expressly stated that he had no 
more evidence to submit in support of his claim, clarified or 
addressed the matter of his hearing request.  As such, the 
Board is of the opinion, that all due process requirements 
were met regarding the veteran's hearing request.


FINDINGS OF FACT

1.  For the period prior to May 8, 2006, the objective and 
probative medical evidence demonstrates that the veteran's 
service-connected PTSD was manifested by serious, but not 
severe, symptomatology manifested by frequent combat-related 
intrusive recollections and nightmares, sleep disturbance, 
hypervigilance, anxiety, irritability, social withdrawal, and 
discomfort in crowds, treated with regular outpatient 
psychotherapy and prescribed medication.

2.  From May 8, 2006, the objective and competent medical 
evidence of record is in approximate equipoise as to whether 
the veteran's service- connected PTSD has effectively 
resulted in total social and occupational impairment that 
precludes him from securing or following substantially 
gainful employment and is manifested by such symptoms as 
social isolation, excessive and explosive anger, combat-
related nightmares and sleep difficulty, hypervigilance, a 
considerable startle response, and an inability to 
successfully work with others.

3.  VA audiological examination in March 2003 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 55 decibels in the veteran's service-connected 
left ear, with speech recognition of 90 percent, 
corresponding to Level II hearing.  Pure tone thresholds 
averaged 51 decibels in his service-connected right ear, with 
speech recognition of 90 percent, corresponding to Level II 
hearing.


CONCLUSIONS OF LAW

1.  For the period prior to May 8, 2006, the schedular 
criteria for an evaluation in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  From May 8, 2006, and resolving the doubt in the 
veteran's favor, the schedular criteria for an evaluation of 
100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, DC 9411 (2006).

3. The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, DC 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the April 
2007 supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

In a November 2002 letter, issued prior to the March 2003 
rating decision (that granted service connection and the 
noncompensable rating for bilateral hearing loss), in a 
December 2003 letter, issued prior to the March 2004 rating 
(that awarded a 50 percent rating for PTSD), and in October 
2004 and November 2006 letters, the RO informed the appellant 
of its duty to assist him in substantiating him claims under 
the VCAA and the effect of this duty upon him claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a May 2007 signed 
statement, he said he had not additional evidence to submit.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2006), represent the average impairment of 
earning capacity resulting from disability.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

A. Increased Rating for PTSD

1. Factual Background

Service connection for PTSD was granted in the March 2003 
rating decision that awarded a 30 percent disability rating.  
The RO reached its determination, in large measure, upon 
review of the veteran's service records that documented his 
receipt of the Combat Infantryman Badge, and findings of a 
February 2003 VA examination that diagnosed PTSD.  At that 
time, he complained of combat-related sleep difficulty and 
recurrent nightmares with easy startle, recurrent anxiety, 
and panic episodes, discomfort around people, survival guilt, 
intrusive thoughts, irritability, and social isolation.  The 
veteran was oriented and appropriately groomed, with no 
evidence of hallucinations or delusions.  His attention and 
concentration were impaired and his memory was intact.  He 
denied suicidal or homicidal ideation and had no obsessive 
thoughts or actions.  A score of 60 was assigned on the 
Global Assessment of Functioning (GAF) scale.   

Vet Center records, dated from September 2002 to April 2006, 
reflect that the veteran regularly met individually with a 
counselor.  

The VA outpatient records, dated from February 2003 to 
October 2006, indicate that veteran was regularly seen in the 
outpatient clinic for management of the medications 
prescribed to treat his PTSD symtoms.  In February 2003, the 
veteran reported irritability, said he owned an auto body 
shop with his brother, and that he had no interest doing 
work.  He had combat-related nightmares and flashbacks, felt 
depressed, and denied psychotic symtoms.  There was no 
evidence of any psychotic symtoms.  On examination, he was 
calm and cooperative and his mood was euthymic with an 
appropriate affect.  There was no evidence of delusions or 
hallucinations or suicidal or homicidal ideations.  Memory 
was fair and insight and judgment were intact.  The 
assessment was probable depression with a need to rule out 
PTSD.  A GAF score of 55 was assigned.  

When seen at the Vet Center in May and July 2003, the veteran 
reported an increase in his PTSD symtoms.

In August 2003, a VA outpatient record indicates that the 
veteran was mildly anxious and depression was noted.  A GAF 
score of 55 was assigned.

In October 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD

In an October 2003 signed statement, the veteran's Vet Center 
counselor said he was a client since October 2002 and had 
individual and group therapy.  She noted a marked decrease in 
his abilities to function with daily routine and significant 
increase in his PTSD symptoms.  He withdrew from people and 
had anxiety/panic attacks.  He reported combat-related 
nightmares and intrusive thoughts.  He tried to continue to 
work but got upset and walked off the job more frequently. He 
did not enjoy being around people, especially crowds, even if 
they were family.  He often awoke startled.  He had suicidal 
thoughts frequently with no plan or intent.  He had 
difficulty understanding instructions with short-term memory 
impairment.  It was noted that he was regularly seen at the 
VA medical facility and was compliant with his Vet Center 
treatment plan.  In the counselor's opinion, the veteran's 
PTSD symtoms were worsening and he was very much socially and 
industrially impaired.  

In written statements received in October 2003, the veteran's 
wife and son said he was socially isolated, distrustful, and 
avoided crowds.  They said he was observed having heated 
discussions with himself and easily lost his temper. 

The VA outpatient records, dated from December 2003 to April 
2005, include GAF scores that ranged from 50 to 55.  The 
veteran reported recurrent nightmares and flashbacks with a 
high anxiety level.  He worked with his brother but took time 
off because he felt he just did not want to do anything.  His 
mood was anxious with appropriate affect.  There were no 
delusions or hallucinations.  He denied suicidal or homicidal 
ideation.  A GAF score of 55 was assigned in December 2003.  

The veteran underwent VA psychiatric examination in February 
2004.  According to the examination report, he received 
prescribed medicaton from a physician at the VA outpatient 
clinic and saw a Vet Center counselor weekly.  He complained 
of sleep difficulty with combat-related nightmares 3 or 4 
times week, intrusive thoughts, recurrent panic attacks, 
irritability, problems with concentration, social and 
familial isolation, suicidal ideation, flashbacks, 
exaggerated startle response, and anger management problems.  
He neglected his up keep and his wife had to constantly 
prompt him.  He denied problems with alcohol and drugs.  He 
said he lived with wife of 35 years who had problems 
understanding his behavior until he started going to the Vet 
Center and she attended some meetings.  He had an adult son 
with whom he talked more recently and who understood.  The 
veteran worked for his brother in a body shop and worked 
daily all day.  

On examination, the veteran was casually dressed and 
unshaven.  He was tense, anxious, edgy, and withdrawn.  He 
was oriented with no evidence of hallucinations or delusions.  
His attention and concentration were impaired and memory was 
slightly impaired.  Judgment was intact.  There was no 
evidence of looseness of ideas or of obsessive thoughts or 
actions.  He denied being actively suicidal or homicidal.  A 
GAF score of 60 was assigned.  The VA examiner commented that 
the veteran had problems with PTSD that included recurrent 
bad dreams, nightmares, flashbacks, intrusive thoughts, 
startled responses, and recurrent panicky episodes.  The 
veteran said he was more withdrawn from people, but continued 
to work full time.  His psychiatric problems interfered with 
him socially and industrially on an occasional basis.  He was 
competent to manage his own affairs. 

Vet Center records reflect that, in April 2004, his counselor 
noted severe PTSD and, in July 2004, reported severe to 
extreme PTSD.  

In a signed statement dated in August 2004, the veteran's 
brother and business partner described the veteran's job-
related difficulties.  He said the veteran was increasingly 
withdrawn and uncommunicative, short-tempered, and 
occasionally rude with customers.  The veteran did not always 
follow through with completing a job.  He said such a work 
ethic would not suffice in another business and they made the 
situation work as well as possible.

The Vet Center records further show that in September 2004, 
the veteran said his PTSD was worsening and he did not know 
why.  His symtoms included depression, anxiety and panic 
attacks.  

When seen in the VA outpatient clinic in November 2004, the 
veteran was alert and oriented with fair to poor hygiene.  
His mood was anxious and his affect was guarded.  His speech 
was clear and his thought content did not appear psychotic.  
He denied auditory or visual hallucinations or homicidal or 
suicidal ideations.  Insight and judgment were poor and 
memory was intact.  A GAF score of 50 was assigned.  His 
medication regimen was adjusted.

Vet Center records indicate that, in March 2005, the veteran 
reported an increase in his PTSD problems and, in June 2005, 
severe PTSD was noted.

The VA outpatient records, dated from March to June 2005, 
reflect that the veteran reported compliance with taking 
prescribed medication but had severe nightmares nearly 
nightly.  He had suicidal thoughts but no plan and knew it 
would be wrong.  He denied homicidal thoughts and auditory or 
visual hallucinations.  He continued to work and said this 
kept him going.  On examination, he was alert and oriented 
with good hygiene.  In March 2005, his mood was depressed and 
his affect was anxious but full range.  Speech was clear and 
goal directed.  Thought content did not appear to be 
psychotic.  The veteran's insight and judgment were fair and 
his memory appeared intact.  GAF scores ranged from 50 to 55.    

In a July 2005 written statement, the veteran said he had 
suicidal thoughts, only worked because it was for his brother 
and only showed up half the time, and then went to the Vet 
Center.  He had terrible flashbacks and heard things in his 
head.  He said he was socially and occupationally impaired 
and 70 percent would satisfy his appeal.  

In August 2005, the veteran told his Vet Center counselor 
that he was not doing well and had a significant increase in 
his PTSD symtoms.  He was going to talk with his physician 
about his prescribed medications.  When seen the next week, 
he said he was isolating as much as possible, as being around 
people, including his family, made him really anxious.  

A January 2006 Vet Center record indicates that the veteran 
said his PTSD symtoms increased and created problems in his 
family that did not understand why he got so upset.  In March 
2006, it was noted that the veteran was experiencing a 
difficult time for the past few months.  Severe PTSD with 
major depression and social and industrial impairment was 
noted.  In April 2006, the veteran's condition was described 
as chronic, severe, and worsening, in May 2006, depression 
was noted.

A May 8, 2006 signed statement from the veteran's Vet Center 
counselor is to the effect that the veteran's symtoms had 
progressively worsened over the last year and one half.  In 
her opinion, the veteran's PTSD was extremely severe and he 
was unable to continue working.  His symtoms were so severe 
he was unable to work a full day.  The veteran said when he 
tried to do a job, he usually messed it up and it took him 
several days longer to re-do it.  He preferred to say in the 
house, away from everyone and everything, including his wife, 
who was very supportive of him.  

Further, the counselor said the veteran indicated that he 
said he did not care for anything anymore and did not care if 
he lived.  The veteran assured the counselor that he would 
not harm himself.  It was noted that the veteran's symtoms 
worsened such that he did not care for himself and, without 
his wife's urging, would not shave, change clothes, bathe, or 
get a haircut.  His severe depression caused anxiety and 
panic attacks several times a day, even with his taking 
prescribed medication.  He had nightly nightmares and 
difficulty controlling his anger.  His short-term memory was 
impaired and any stress was described as overwhelming.  When 
he tried to work and something went wrong, the veteran said 
he threw and broke tools, and walked out.  His brother, and 
business partner, verified that behavior.  The veteran said 
no regular employer would have put up with his past and 
current behavior and the bulk of the work currently fell on 
his brother's shoulders.

A June 2006 VA medical record indicates that the veteran 
reported feeling more depressed and anxious and that things 
were worsening.  He was not motivated to do anything and was 
impatient and frustrated.  His appetitie was good, he slept 3 
to 4 hours a night, and his energy level was low.  He denied 
auditory or visual hallucinations, delusions, or homicidal or 
suicidal thoughts.  He had occasional passive suicidal 
thoughts with no plan.  He had nightmares or flashbacks 
almost nightly.  On examination, he was alert and oriented 
with excellent hygiene and grooming.  He had no difficulty 
with concentration or attention.  His mood was anxious and 
depressed and his affect was constructed.  His speech was 
clear and goal-directed.  His thought process was coherent 
and thought content was not psychotic.  Memory appeared 
intact.  A GAF score of 42 was assigned.

In July 2006, the veteran underwent VA examination.  
According to the examination report, the veteran was shortly 
entering a 3-day evaluation prior to entering a month-long 
PTSD inpatient program.  He took prescribed medications.  The 
veteran was ashamed that he lost his temper at his Vet Center 
counselor whom he loved and respected and said the treatment 
there was life-saving.  His wife and brother were very 
supportive.  He had combat-related intrusive thoughts daily.  
He had trouble at work, with his wife, socially and with 
professionals.  The veteran was extremely frightened at 
times, with combat-related nightmares and flashbacks.  He was 
unable to finish work more often than not, had episodes of 
road rage, startled easily, felt guilty, and was unable to 
feel love.  He believed he should have died in Vietnam.  He 
was ashamed that he did not pull his weight in his business 
that was unfair to his brother who was supportive.  He forgot 
what he was doing at work and often was unable to finish a 
job or stay on schedule.  He had very limited ability to be 
in public places.  His memory was worse and he lost his 
temper at others including providers.  His nightmares left 
him feeling washed out the next day.  He had suicidal 
thoughts, most recently the previous day.  His progressive 
problems led to the scheduled VA evaluation and probable 
admission in September 2006.  He slept approximately 4 to 6 
hours a night.  

It was noted that the veteran had a depressed mood, with loss 
of interest, decreased esteem and concentration, 
discouragement, hopeless feelings, negative outlook, and 
reduced pleasure.  He also had flashbacks and intrusive 
thoughts of traumatic events, nightmares, avoidance, guilt, 
startling, and reliving in a very uncomfortable way.  He was 
concerned about being overly nervous, anxious, tense inside, 
unable to relax, jumpy, and fearful.  It was noted that he 
had 10 panic attacks weekly.

On examination, the veteran was neat and alert.  He broke 
down several times during a supportive interview.  He was 
clean and groomed appropriately.  There were no symtoms of 
exaggeration.  He was anxious, guarded, avoidant of 
conversation related to trauma and emotionally 
unstable/distressed when combat-related thoughts, 
experiences, symtoms, and emotions were explored.  There were 
negative changes in his mood, well-being, security, and 
interpersonal demeanor when trauma issues were discussed.  
His mood was depressed and his affect was congruent with 
mood.  Thought content was depressed and emotional reactivity 
and spontaneity was blunted.  The veteran had suicidal or par 
suicidal thoughts but no plan or intent.  There was no 
homicidal ideation, plan, or intent.  Coping strategies for 
suicidal thoughts were present.  Eye contact varied and was 
poor when symtoms emerged.  The veteran did not provide 
inconsistent information and leading questions did not alter 
his credibility.  He seemed edgy and jumped when the phone 
rang and staff appeared at the door.  The Axis I diagnoses 
were PTSD and severe and recurrent major depressive disorder.  
A GAF score of 40 was assigned.  The VA examiner said there 
were severe symtoms per history and concordant mental status 
examination, Vet Center information, and family information.  
The veteran's daily symtoms impacted all areas of social, 
family and personal life.

When seen in the VA outpatient clinic in August 2006, the 
record reflects that the veteran felt depressed and anxious, 
was entering the PTSD program in September, and needed to 
taper off Xanax.  He stopped working after a PTSD evaluation 
that helped somewhat.  His appetite was good, he slept 4 to 5 
hours a night, and his energy level was low.  He denied use 
of alcohol, tobacco, and illicit drugs.  He denied auditory 
or visual hallucinations, delusions, or suicidal or homicidal 
thoughts.  He admitted to occasional fleeting passive 
suicidal thoughts with no plan, and had nightmares or 
flashbacks almost nightly.  It was noted that the veteran was 
totally disabled and unemployable due to PTSD.  His symtoms 
were severe and the least amount of stress worsened his 
condition.  The veteran was advised to avoid as much stress 
as possible and continue therapy and medication management to 
prevent further worsening of symtoms.  On examination, the 
veteran was alert and oriented with excellent hygiene and 
grooming.  He had no concentration difficulty, his mood was 
anxious and depressed, and his affect was constricted.  He 
maintained good eye contact.  Speech was clear and goal-
directed.   Thought process was coherent and thought content 
was not psychotic.  Insight and judgment were adequate.  
Memory appeared intact.  A GAF score of 42 was assigned.

From September to October 2006, the veteran completed a 5-
week PTSD in-patient program at the VA medical facility in 
Salem, Virginia.  According to the October 2006 discharge 
record from that program, he reported chronic symtoms of 
severe PTSD.  He spent much of his time in isolation, even 
from immediate family, and frequently felt nervous with 
frequent intrusive thoughts and difficulty trusting others.  
He had difficulty managing his anger and did not like crowds.  
He had frequent feelings of depression, with frequent 
nightmares, survivor guilt, panic attacks, hypervigilance, 
and hyper startle responses.  He said he was no longer able 
to work full time because of the severity of his symtoms and 
would have not worked as long as he did if he had not worked 
with his brother, because he often had to leave the job to 
manage his anxiety.  He had difficulty during March, the 
month in which his closest friend in Vietnam was killed.  He 
had a history of suicidal and homicidal thoughts, not 
current, and said his wife, son, and brother were a great 
source of support for him.  He said he never used drugs or 
alcohol.  He was regularly seen at the Vet Center for the 
past 4 years.  He was also seen in the VA outpatient clinic.  

Further, it was noted that the veteran had symtoms consistent 
with severe chronic PTSD and was considered to be disabled 
for purposes of employment due to this condition.  He was 
easily triggered by even minimal levels of stress such that 
employment was not a viable option for him.  He had serious 
impairment in functioning even within close family 
relationships.  A GAF score of 35 was assigned, noting major 
impairment in several areas, including work, family 
relations, judgment, thinking, and mood.  It was also noted 
that the veteran required ongoing in and outpatient 
specialized treatment for PTSD to prevent further 
deterioration of his PTSD.

When seen in the VA outpatient clinic on October 20, 2006, it 
was noted that the PTSD program helped with the veteran's 
survivor guilt, but he felt depressed and anxious.  The 
veteran denied any auditory or visual hallucinations, or 
delusions or suicidal or homicidal thoughts at that time.  He 
admitted to occasional fleeting passive suicidal thoughts 
with no plan.  He had nightmares or flashbacks almost 
nightly.  The record reflects that the veteran was totally 
disabled and unemployable due to PTSD, his PTSD symtoms were 
severe, and the least amount of stress worsened his 
condition.  The veteran was advised to avoid as much stress 
as possible and continue therapy and prescribed medication 
management to prevent further worsening of symtoms.  On 
examination, the veteran was cooperative, alert, and 
oriented.  He was casually dressed with excellent hygiene and 
grooming.  He showed no difficulty with concentration or 
attention.  His mood was anxious and depressed and his 
affected was constricted. He maintained good eye contact, did 
not smile, and initiated conversation.  His speech was clear, 
concise, and goal directed.  His thought process was coherent 
and thought content was not psychotic or dangerous.  Insight 
and judgment about illness were adequate.  Memory appeared 
intact.  He appeared stable.  A GAF score of 40 to 43 was 
assigned.

2	Legal Criteria and Analysis

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31 to 40 denotes 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  A GAF score of 
41 to 50 denotes serious symptoms, or any serious impairment 
in social, occupational, or school functioning.  Id.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.  These 
scores have been recognized by the Court as an indicator of 
mental health on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. at 242.  It seems 
wholly appropriate for adjudicators to look to these scores 
in evaluating psychiatric disability since, as noted above, 
the evaluation of such disabilities involves the application 
of a rating schedule that in turn is based on average 
impairment of earning capacity.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 38 C.F.R. § 3.102.  

a) Rating Above 50 Percent Prior to May 8, 2006

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 50 
percent is not warranted for the veteran's service-connected 
PTSD for the period prior to May 8, 2006.  The competent 
evidence of record indicates that the veteran's insight and 
judgment were present at all times.  Although 60 (assigned at 
the February 2004 VA examination) is the highest GAF score he 
has received from a VA examiner, his thought process has 
consistently been noted to be normal.  That examiner said the 
veteran had only occasional social and industrial impairment.  
There is no evidence that the veteran's speech was illogical, 
obscure, or irrelevant, or that he went through any obsessive 
rituals.  

Examiners have noted the veteran's irritability, 
hypervigilance, anxiety, and social isolation, with some 
suicidal ideation, but no plan or intention, and no homicidal 
ideation, and no evidence of violent behavior or that he is 
otherwise unable to function appropriately.  The Board does 
not find, and the veteran has not contended, that he 
experiences spatial disorientation.  There is no current 
indication that the veteran is neglectful of his personal 
appearance and, while in February 2004, the VA examiner 
reported that the veteran was unshaven and in November 2004, 
fair to poor hygiene was reported, other clinicians in the VA 
outpatient clinic during 2005 commented that the veteran had 
good hygiene.  While the veteran reports isolative behavior 
and difficulty maintaining relationships, he has been married 
to his wife for 35 years and reported that she, their son, 
and his brother were very supportive of his behavior.  
Nevertheless, the Board concludes that the veteran's service-
connected PTSD would not be appropriately rated as 70 percent 
disabling under the current rating criteria prior to May 8, 
2006.

Further, in February 2004, the VA examiner reported that the 
veteran was alert and oriented, with no delusions or 
hallucinations.  The veteran described thoughts of harming 
himself without intent or plan, but no thoughts of harming 
others and he was tense, edgy, anxious, and withdrawn.  
Similar findings noted in the VA outpatient records during 
the period in question.  Thus, the GAF score of 60 assigned 
at the time of the February 2004 VA examination, and the GAF 
scores of 50 to 55 assigned in the VA outpatient records are 
consistent with the disability productive of reduced 
reliability and productivity, characteristic of pertinent 
disabiity criteria warranting no more than the currently 
assigned 50 percent rating. 

Further, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent February 2004 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability 
evaluation.  The objective medical evidence further 
demonstrates that the veteran reported sleep disturbance and 
nightmares, anxiety, irritability, discomfort in crowds, 
daily intrusive thoughts, and socially isolation.  The VA 
examiner commented that the veteran did not have delusions 
and hallucinations and, on examination, the veteran denied 
being actively suicidal or homicidal.  The veteran was 
oriented, his attention and concentration were impaired and 
memory was slightly impaired.  He did not report any 
obsessive or ritualistic behavior.  He did not have any 
impairment of thought process or communication and his 
judgment was intact, for which the GAF score of 60 was 
assigned.  While the Vet Center records in 2005 and 2006 
describe some increased symptomatology, the VA outpatient 
records during that time show that the veteran was anxious 
but oriented.  In November 2004, his insight and judgment 
were poor, his affect was guarded, although his speech was 
clear, and his thought content did not appear psychotic, for 
which a GAF score of 50 was assigned.  The 2005 VA outpatient 
records describe a depressed mood and anxious affect that was 
full range when the veteran was noted to be oriented and 
alert.  Memory was intact and judgment and insight were fair 
in March and June 2005 when the GAF scores ranged from 50 to 
55.

While the Board acknowledges the serious nature of the 
veteran's PTSD symptomatology, including his apparent 
difficulty in a work or a worklike setting; and inability to 
establish and maintain effective relationships, the record 
is, otherwise, totally devoid of any objective medical 
evidence of impaired judgment, thinking, mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances such as to 
warrant even a 70 percent rating for the service-connected 
PTSD. 

Nor is there any objective medical evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name, such as to 
warrant a 100 percent rating. 

The collective objective findings of the 2004 VA examination, 
and other medical evidence including the VA and non-VA 
outpatient medical records, to include essentially normal 
speech and that the veteran was oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD prior to 
May 8, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
DC 9411.

Additionally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his PTSD since he filed his claim for an 
increased rating.  In addition, although the veteran argues 
in his written statements that he believes his PTSD affected 
his ability to work, there is no evidence revealing that his 
condition caused marked interference with employment, e.g., 
sick leave records.  

Nevertheless, while the veteran's PTSD may well cause some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that, for the period prior to May 8, 2006, 
the currently assigned 50 percent schedular rating under 38 
C.F.R. § 4.130, Diagnostic Code 9411, has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.

b) Rating Above 70 Percent From May 8, 2006

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met for the 
period in question, as the veteran's PTSD has effectively 
resulted in total occupational and social impairment from May 
8, 2006, the date of the Vet Center counselor's written 
statement to the effect that his PTSD was extremely severe 
and he was unable to continue working.  The Board finds that 
the medical evidence shows the veteran is unemployable due to 
the disability at issue.  See Mittleider v. West, supra.  In 
fact, the most recent October 2006 VA discharge record, that 
addressed the veteran's participation in the lengthy in-
patient PTSD program, reported that the veteran had severe 
and chronic PTSD and was considered disabled for purposes of 
employment to the condition.  It was noted that he was easily 
triggered by even minimal levels of stress such that 
employment was not a viable opinion for him.  Serious 
impairment in functioning even within close family 
relationships was also noted, for which a GAF score of 35 was 
assigned, denoting major impairment in several areas, 
including work, family relations, judgment, thinking and 
mood.  Furthermore, in July 2006, the VA examiner also 
concluded that the veteran's severe daily symtoms impacted 
all areas of his social, family and personal life.  That VA 
psychiatrist assigned a GAF score of 40, denoting serious 
impairment in social and occupational functioning.  Other VA 
medical records assigned GAF scores that ranged from 40 to 43 
denoting serious impairment of occupational and social 
functioning.  See Carpenter v. Brown, supra.  

Further, the veteran's PTSD symptomatology has included 
excessive and explosive irritability, hypervigilance, 
considerable startle response, social isolation, and 
recurrent combat-related nightmares and intrusive 
recollections of service- related events.  In reaching this 
decision, the Board recognizes that the medical evidence 
shows the veteran has remained alert and oriented with clear 
speech.  Nevertheless, the record also establishes that he 
has been treated for over 5 years for chronic, debilitating 
symptoms nondissociable from the service-connected PTSD, 
which included nightmares and sleep difficulty, feelings of 
guilt, considerable startle response, social isolation, 
hypervigilance, and difficulty managing anger and that, for 
all intents and purposes, precluded him from gainful 
employment.  See e.g., Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).  
Resolving reasonable doubt in the veteran's favor, and 
without ascribing error to the action by the RO, the Board 
concludes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied, for the period 
from May 8, 2006.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9411, for the period from May 8, 2006.


(CONTINUED ON NEXT PAGE)


B. Initial Compensable Evaluation for Bilateral Hearing Loss

1. Factual Background

The March 2003 rating decision granted service connection and 
an initial noncompensable disability evaluation for bilateral 
hearing loss.  The RO reached its determination, in large 
measure, based upon evidence of acoustic trauma in service 
and findings of a March 2003 VA audiologic examination.

According to the March 2003 VA examination report, the 
veteran complained of constant bilateral tinnitus and an 
inability to hear and understand conversational speech, 
particularly in noisy environments.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
60
100+
LEFT
15
15
25
80
     100

Pure tone thresholds in four frequencies from 1000 to 4000 
Hertz averaged 51 decibels in the right ear and 55 decibels 
in the left ear.  Speech recognition on the Maryland CNC 
world list was 90 percent in both the right and left ears.  
The diagnosis was profound high frequency sensorineural 
hearing loss with constant bilateral tinnitus, related to 
service. 

In signed statements received in May 2003, the veteran's wife 
and brother said he did not understand telephone messages and 
played the radio and television loudly.  He was unable to 
understand unexpected statements made from behind him or off 
to the side.  Normal conversation often had to be repeated to 
him.

2. Legal Criteria and Analysis

The Court addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. at 58 as to the primary 
importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in November 2002, so the new regulations 
are for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

The results of the March 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 51 decibels with speech recognition of 90 
percent, and an average of 55 decibels with speech 
recognition of 90 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level II, 
thus corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 results in a noncompensable rating for the service- 
connected bilateral hearing loss. We appreciate the veteran's 
concern that he is unable to hear high pitched sounds, such 
as telephone conversation, or softly spoken conversation, 
including when there is background noise, but no specific 
compensation is provided based upon such inability. 

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased (compensable) 
initial rating for the service-connected bilateral hearing 
loss.  The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, there was been no evidence 
submitted to show that the bilateral hearing loss disability, 
alone, has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board. 


ORDER

For the period prior to May 8, 2006, a rating in excess of 50 
percent for PTSD is denied.

From May 8, 2006, a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


